          Case 5:19-cr-00369-XR Document 109 Filed 10/16/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION
UNITED STATES OF AMERICA          §
                                  §
vs.                               §    NO: SA:19-CR-00369(1,2,3,4,5,6,7)-XR
                                  §
(1) FRANKIE MARTINEZ              §
(2) ROBERT TYRONE WILLIAMS        §
(3) ADAM MCGARITY                 §
(4) BRANDY NELSON                 §
(5) OSSIE LAVELLE FIELDS          §
(6) JOEL MARTINEZ                 §
(7) JENNIFER GARZA                §
                        ORDER GRANTING CONTINUANCE
                    AND AMENDING SCHEDULING ORDER

       On this day came on to be considered the Defendant's Brandy Nelson (4) Unopposed

Motion to Continue Scheduling Order Deadlines. There being no severance granted in this cause

of action, the Court finds that the co-defendant(s) Frankie Martinez (1), Robert Tyrone

Williams (2), Adam McGarity (3), Ossie Lavelle Fields (5), Joel Matinez (6), Jennifer Garza

(7) shall proceed to trial with movant.

       The Court finds that the period between December 09, 2019 and April 13, 2020 is a

reasonable period of necessary delay when a defendant is joined for trial with a co-defendant and

no motion for severance has been granted in order for the defendant to negotiate a plea; and/or

prepare for trial. The Court finds that the Ends of Justice served by taking such action outweighs

the best interest of the public and the defendant in a speedy trial, and further finds that the above

period shall be excluded in computing the time in which said defendant must be brought to trial

under the Speedy Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(7)(A).

       It is hereby ORDERED that Defendant’s Brandy Nelson (4) Unopposed Motion to
          Case 5:19-cr-00369-XR Document 109 Filed 10/16/19 Page 2 of 3




Continue (Doc. # 108) is GRANTED.

       It is FURTHER ORDERED that this case will proceed on the following-amended

schedule AS TO ALL DEFENDANTS LISTED ABOVE:

       The deadline for notifying the Court of any PLEA AGREEMENT entered into
       by the parties in this cause is Friday, March 20, 2020. No plea agreement
       entered into after that date will be honored by this Court without good cause
       shown for the delay.

       DOCKET CALL or REARRAIGNMENT and PLEA are set for Thursday,
       April 02, 2020 at 1:30 P.M., in Courtroom 3 of the John H. Wood, Jr., United
       States Courthouse, 655 E. Durango Blvd., San Antonio, Texas. Proposed jury
       instructions, voir dire, and motions in limine shall be filed by Friday, March 27,
       2020.

       JURY SELECTION AND TRIAL are set for Monday, April 13, 2020 at 9:30
       A.M., in Courtroom 3 of the John H. Wood, Jr., United States Courthouse, 655
       E. Durango Blvd., San Antonio, Texas.

       AS A REMINDER TO THE ATTORNEY FOR DEFENDANT:

       If your client is in custody, arrangements should be made with the U.S. Marshal Service

prior to the date of jury selection and trial to ensure your client has proper attire. In addition,

whenever defendants or witnesses have a need for the services of the Court Interpreter, please

notify the Courtroom Deputy no later than five (5) days before this court setting.

       The Clerk of Court shall send a copy of this order to the United States Attorney, attorney

for the defendant, United States Marshal, United States Probation Officer, and Pretrial Services

Officer. Counsel for defendant will notify the defendant of this setting, and if the defendant

is on bond, advise the defendant that he or she must be present for all court settings unless

excused by the Court. All inquiries pertaining to this Scheduling Order should be directed to

Sylvia Ann Fernandez, Courtroom Deputy for Judge Xavier Rodriguez, at (210) 244-5011.

       Signed this 16th day of October, 2019.
Case 5:19-cr-00369-XR Document 109 Filed 10/16/19 Page 3 of 3




                                ______________________________
                                XAVIER RODRIGUEZ
                                UNITED STATES DISTRICT JUDGE
